DETAILED CORRESPONDENCE
This action is in response to the filing of the application on 05/28/2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined  under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 10 – 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2020/0031340) in view of Suzuki (US 20170349178).    


Claim 1, Tao discloses a method, comprising:
[see p0041 - the map/route information 311 may be generated by the perception module 302, module 307 may generate a reference line in a form of a topographic map for each of the routes it determines from the starting location to reach the destination location];
determining a speed constraint function based on a set of speed limits associated with the environment, a set of curvatures of the path, and a set of obstacles in the environment [see –p0054 - p0060 - Referring to FIG. 4B, planning module 305 includes,  a segmenter 401, a polynomial function generator 402, a sample point generator 403, a path generator 404, a reference line generator 405, and a speed component 406 (same as speed constraint); the speed component 406 may determine the speed for the path (determined by the path generator 404) or for one or more portions of the path. For example, the path may include multiple portions or segments; the speed component 406 may identify a set of speeds (between the maximum and minimum speed) based on various other factors such as road conditions (e.g., wet roads, slipper roads, etc.), traffic conditions (e.g., the speed of obstacles or vehicles that are around the ADV), traffic rules (e.g., the speed limit), user preferences (e.g., speeds preferred by the user), etc.] 
The path generator 404 may determine a path for the ADV based on the segments between the sample points, as discussed in more detail below. For example, the path generator 404 may determine a cost for each segment. The cost may be based on various factors or parameters including, but not limited to, how far away the segment is from the reference line, how far away the sample points in the segment are from the reference line, the curvature change rate for a segment or for sample points in the segment, the curvature of a segment].
Tao discloses in Figs 5A, 5B a road or path with 3 distinct areas of curvature (see 520, 530, 540) The sample points may be grouped into three sets of sample points, set 520, set 530, and set 540. The road 506, the sample points, the reference line 510, and/or other elements illustrated in FIG. 5B may be represented using a Cartesian coordinate system as illustrated by the X axis and Y-axis in FIG. 5B; the polynomial function generator 402 may generate a polynomial function that may represent reference line segment 511 and a polynomial function that may represent reference line segment 512 (e.g., the reference line segments 511 and 512 may be modeled using polynomial functions). The polynomial function generator 402 may generate one polynomial function for each reference line segment. For each of the reference line segments 511 and 512, polynomial function generator 402 may generate a polynomial function path generator 404 may determine a path for the ADV 505 based on the segments between the sample points. The path generator 404 may determine a cost (e.g., a weight) for each of the fifty segments. The cost may be based on various factors or parameters including, but not limited to, how far away the segment is from the reference line, how far away the sample points in the segment are from the reference line, the curvature of a segment, the curvature at a sample point, the curvature at a starting point and/or ending point of a segment, the curvature change rate for a segment, the curvature change rate at a sample point, the curvature change rate at a starting point and/or an endpoint of a segment, obstacles (e.g., moving obstacles, vehicles, pedestrians, obstructions, etc.) that may be located at a sample point, etc. [see figs 5A, 5B and p0075 – p0098].

 determining a set of speeds for the path through the environment based on the speed constraint function [see p0019 - The ADV may determine whether a set of speeds of moving obstacles in an adjacent lane is below a threshold speed. If the set of speeds is lower than the threshold speed, the ADV may adjust the current speed of the ADV (e.g., may decrease the current speed of the ADV)];
controlling the autonomous driving vehicle based on the path and the set of speeds [see Fig 1 and at least p0042 – 43 - Based on a decision for each of the objects perceived, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle), using a reference line provided by routing module 307 as a basis. on the planning and control data, control module 306 controls and drives the autonomous vehicle, by sending proper commands or signals to vehicle control system 111, according to a route or path defined by the planning and control data].
Tao does not specifically disclose wherein the speed constraint function comprises a continuous function.
However, Suzuki discloses a target vehicle speed generating device that generates a target vehicle speed for controlling the driving of a vehicle, and a driving control device that controls the autonomous driving of a vehicle.
In FIG. 3, the pathway update points of sections L1 and L2 are respectively indicated as pathway update points C1 and C2. In the present embodiment, when a host By eliminating the sudden change point P and ending acceleration or deceleration at time t2, which is an earlier timing than time t1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, or, from deceleration driving to acceleration driving, without imparting discomfort to the user.
Furthermore, in the present embodiment, the sudden change point determination unit 30 determines whether or not there is a sudden change point P that changes from acceleration driving to deceleration driving in the target vehicle speed. The target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by starting deceleration driving after driving for a predetermined period at vehicle speed V2 (second vehicle speed), which is lower than vehicle speed V1 (first vehicle speed), corresponding to the sudden change point P. By eliminating the sudden change point P and driving for a period of time at vehicle speed V2, which is lower than vehicle speed V1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, without imparting discomfort to the user.

Therefore, it would have been obvious to modify Tao, to include wherein the speed constraint function comprises a continuous function, as suggested and taught by Suzuki, providing a smoother ride and more efficient drive of the vehicle. 
	
	
	

Claim 2, Tao as modified discloses the method of claim 1, wherein obtaining the speed constraint function comprises:
discretizing one or more of the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment, based on a specified resolution [see fig 4B, p0036, p0055 – 56- planning module 305 includes, but is not limited to, a segmenter 401, a polynomial function generator 402, a sample point generator 403, a path generator 404, a reference line generator 405, and a speed component 406. The segmenter 401, the polynomial function generator 402, the sample point generator 403, the path generator 404, the reference line generator 405, and the speed component 406 may be implemented in software, hardware, or a combination thereof. Reference line generator 405 is configured to generate a reference line for the ADV. Segmenter 401 is configured to segment the reference line into a number of reference line segments. The reference line may be divided into reference line segments to generate discrete segments or portions of the reference line; the speed component 406 may determine the speed for the path (determined by the path generator 404) or for one or more portions of the path. For example, the path may include multiple portions or segments. The speed component 406 may determine a speed for the ADV for each portion/segment of the path. The perception can include the lane configuration (e.g., straight or curve lanes)].


Claim 3, Tao as modified discloses the method of claim 2, wherein determining the speed constraint function further comprises:
determining a set of speeds based on the set of speed limits associated with the environment, the set of curvatures of the path, the set of obstacles in the environment, and the specified resolution [see at least p0042 - planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle), using a reference line provided by routing module 307 as a basis. That is, for a given object, decision module 304 decides what to do with the object, while planning module 305 determines how to do it. For example, for a given object, decision module 304 may decide to pass the object, while planning module 305 may determine whether to pass on the left side or right side of the object. Planning and control data is generated by planning module 305 including information describing how vehicle 300 would move in a next moving cycle (e.g., next route/path segment). For example, the planning and control data may instruct vehicle 300 to move 10 meters at a speed of 30 mile per hour (mph), then change to a right lane at the speed of 25 mph]

Claim 4, Tao as modified discloses the method of claim 3, but does not specifically disclose wherein determining the speed constraint function further comprises: forming a set of segments between the set of speeds by connecting each speed in the set of speeds with a next speed in the set of speeds.
However, Suzuki discloses a target vehicle speed generating device that generates a target vehicle speed for controlling the driving of a vehicle, and a driving control device that controls the autonomous driving of a vehicle.
In FIG. 3, the pathway update points of sections L1 and L2 are respectively indicated as pathway update points C1 and C2. In the present embodiment, when a host vehicle passes a pathway update point of a section using a navigation system 24, or the like, the target pathway generating ECU 12 calculates the target pathway from the pathway update point to the endpoint of the following section, and updates the target pathway. In FIG. 3, for example, when the host vehicle passes the pathway update point C1 of section L1, the target pathway generating ECU 12 calculates target pathways from the pathway update point C1 to the endpoint E1 of section L1, and from the endpoint E1 of section L1 (origin point of section L2) to the endpoint E2 of section L2, and updates the target pathway that is currently being used with the newly calculated target pathway;  the target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by ending acceleration or deceleration at time t2 (second timing), which precedes time t1 (first timing) corresponding to the sudden change point P, upon By eliminating the sudden change point P and ending acceleration or deceleration at time t2, which is an earlier timing than time t1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, or, from deceleration driving to acceleration driving, without imparting discomfort to the user.
Furthermore, in the present embodiment, the sudden change point determination unit 30 determines whether or not there is a sudden change point P that changes from acceleration driving to deceleration driving in the target vehicle speed. The target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by starting deceleration driving after driving for a predetermined period at vehicle speed V2 (second vehicle speed), which is lower than vehicle speed V1 (first vehicle speed), corresponding to the sudden change point P. By eliminating the sudden change point P and driving for a period of time at vehicle speed V2, which is lower than vehicle speed V1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, without imparting discomfort to the user.

Therefore, it would have been obvious to modify Tao as modified, to include forming a set of segments between the set of speeds by connecting each speed in the set of speeds with a next speed in the set of speeds, as suggested and taught by Suzuki, providing a smoother ride and more efficient drive of the vehicle. 
	



Claim 5, Tao as modified discloses the method of claim 4, but does not specifically disclose wherein determining the speed constraint function further comprises: determine set of polynomial functions to represent the set of segments, wherein each polynomial function in the set of polynomial functions represents a respective segment in the set of segments. 
However, Tao does disclose that the polynomial function generator 402 may connect the multiple sets of sample points to each other. For example, the polynomial function generator 402 may generate one or more segments (e.g., connections) between each sample point in a set of sample points and each sample in the next adjacent set of sample point. The polynomial function generator 402 may also generate, calculate, determine, etc., one or more polynomials that may be used to represent the segments between the sample points. For example, the polynomial function generator 402 may generate, determine, calculate, etc., a polynomial function for each segment between two sample points. The polynomial functions that represent the segments may also be generated, determined, calculated based on various boundaries or constraints [see figs 5B, p0056, p0057, 0076].
Tao does not specifically disclose the use of this function for speed constraint, however Suzuki teaches the pathway update points of sections L1 and L2 are respectively indicated as pathway update points C1 and C2. In the present embodiment, when a host vehicle passes a pathway update point of a section using a navigation system 24, or the like, the target pathway generating ECU 12 calculates the target pathway from the pathway update point to the endpoint of the following section, and updates the target In FIG. 3, for example, when the host vehicle passes the pathway update point C1 of section L1, the target pathway generating ECU 12 calculates target pathways from the pathway update point C1 to the endpoint E1 of section L1, and from the endpoint E1 of section L1 (origin point of section L2) to the endpoint E2 of section L2, and updates the target pathway that is currently being used with the newly calculated target pathway;  the target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by ending acceleration or deceleration at time t2 (second timing), which precedes time t1 (first timing) corresponding to the sudden change point P, upon determining that a sudden change point P is present by the sudden change point determination unit 30.
Therefore, it would have been obvious to modify Tao as modified, to include wherein determining the speed constraint function further comprises: determine set of polynomial functions to represent the set of segments, wherein each polynomial function in the set of polynomial functions represents a respective segment in the set of segments, because a person skilled in the art could simply apply the teaching of polynomial function generator may also generate, calculate, determine, etc., one or more polynomials that may be used to represent the segments between the sample points with determining a continuous speed constraint by applying speed to the model as opposed to distance, providing a smoother ride and more efficient drive of the vehicle. 



	

	



Claim 6, Tao as modified discloses the method of claim 5, wherein the set of polynomial functions comprises a set of quintic polynomial functions [see p0085, 0087 – 0089, 0090 – 007 - Each piecewise spiral path is decided by seven parameters: starting direction (.theta.0), starting curvature (d.theta.0), starting curvature derivative (d2.theta.0), ending direction (.theta.1), ending curvature (d.theta.1), ending curvature derivative (d2.theta.1) and the curve length between the starting and ending points (.DELTA.s). In one embodiment, the polynomial function may be a quintic polynomial function. A quintic polynomial function may be defined by equation (1). In another embodiment, the polynomial function may be a cubic polynomial. A cubic polynomial may be defined by equation (8) as follows: 
.theta..sub.i(s)=a*s.sup.3+b*s.sup.2+c*s+f (8) and the cubic polynomial may satisfy the same conditions (indicated above with respect to the quintic polynomial function) illustrated by equations (2) through (7)].



Claim 7, Tao as modified discloses the method of claim 5, wherein determining the speed constraint function further comprises: combining set of polynomial functions to generate the speed constraint function [see at least p0096 - 0097, fig 5A the distance between the sets 520, 530, and 540 may be based on the speed of the ADV 505. For example, the sample point generator 403 determine the distance between the sets 520, 530, and 540 based on the following equation:  distance=(ADV_speed*speed_coefficient)+min_dist (14) 
where ADV_ speed is the speed of the ADV 505, where speedcoefficient is a weight for the speed of the ADV 505, and where min_dist is a minimum distance between the sets 520, 530, and 540. The speed_coefficient and the min_dist may be configurable by a user and may allow the user to adjust the desired distance between the sets 520, 530, and 540 (e.g., set of sample points).  In one embodiment, the polynomial function generator 402 may generate segments that connect the sample points of one set of sample points, to the sample points of an adjacent set of sample points, as discussed above. As illustrated by the lines between the sample points 507 in sets 520 and 530, the polynomial function generator 402 may generate segments that connect each sample point in set 520 to each sample point in set 530. For example, the polynomial function generator 402 may generate twenty-five segments that connect the five sample points 507 in set 520, to the five sample points 507 in set 530]. 



Claim 10, Tao as modified discloses the method of claim 1, but does not specifically disclose wherein the speed constraint function comprises a differentiable function.
differentiable function of one real variable is a function whose derivative exists at each point in its domain. In other words, the graph of a differentiable function has a non-vertical tangent line at each interior point in its domain. A differentiable function is smooth (the function is locally well approximated as a linear function at each interior point) and does not contain any break, angle, or cusp.

However, Suzuki discloses a target vehicle speed generating device that generates a target vehicle speed for controlling the driving of a vehicle, and a driving control device that controls the autonomous driving of a vehicle.
In FIG. 3, the pathway update points of sections L1 and L2 are respectively indicated as pathway update points C1 and C2. In the present embodiment, when a host vehicle passes a pathway update point of a section using a navigation system 24, or the like, the target pathway generating ECU 12 calculates the target pathway from the pathway update point to the endpoint of the following section, and updates the target pathway. In FIG. 3, for example, when the host vehicle passes the pathway update point C1 of section L1, the target pathway generating ECU 12 calculates target pathways from the pathway update point C1 to the endpoint E1 of section L1, and from the endpoint E1 of section L1 (origin point of section L2) to the endpoint E2 of section L2, and updates the target pathway that is currently being used with the newly calculated target pathway;  the target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by ending acceleration or deceleration at time t2 (second timing), which precedes time t1 (first timing) corresponding to the sudden change point P, upon determining that a sudden change point P is present by the sudden change point By eliminating the sudden change point P and ending acceleration or deceleration at time t2, which is an earlier timing than time t1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, or, from deceleration driving to acceleration driving, without imparting discomfort to the user.
Furthermore, in the present embodiment, the sudden change point determination unit 30 determines whether or not there is a sudden change point P that changes from acceleration driving to deceleration driving in the target vehicle speed. The target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by starting deceleration driving after driving for a predetermined period at vehicle speed V2 (second vehicle speed), which is lower than vehicle speed V1 (first vehicle speed), corresponding to the sudden change point P. By eliminating the sudden change point P and driving for a period of time at vehicle speed V2, which is lower than vehicle speed V1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, without imparting discomfort to the user.

Therefore, it would have been obvious to modify Tao as modified, to include wherein the speed constraint function comprises a differentiable function, as suggested and taught by Suzuki, providing a smoother ride and more efficient drive of the vehicle. 

	
Claim 11, Tao discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising [see p0130 -0131]:
determining a first reference line representing a path through an environment for an autonomous driving vehicle [see p0041 - the map/route information 311 may be generated by the perception module 302, module 307 may generate a reference line in a form of a topographic map for each of the routes it determines from the starting location to reach the destination location];

determining a speed constraint function based on a set of speed limits associated with the environment, a set of curvatures of the path, and a set of obstacles in the environment [see –p0054 - p0060 - Referring to FIG. 4B, planning module 305 includes,  a segmenter 401, a polynomial function generator 402, a sample point generator 403, a path generator 404, a reference line generator 405, and a speed component 406 (same as speed constraint); the speed component 406 may determine the speed for the path (determined by the path generator 404) or for one or more portions of the path. For example, the path may include multiple portions or segments; the speed component 406 may identify a set of speeds (between the maximum and minimum speed) based on various other factors such as road conditions (e.g., wet roads, slipper roads, etc.), traffic conditions (e.g., the speed of obstacles or vehicles that are around the ADV), traffic rules (e.g., the speed limit), user preferences (e.g., speeds preferred by the user), etc.]
The path generator 404 may determine a path for the ADV based on the segments between the sample points, as discussed in more detail below. For example, the path generator 404 may determine a cost for each segment. The cost may be based on various factors or parameters including, but not limited to, how far away the segment is from the reference line, how far away the sample points in the segment are from the reference line, the curvature change rate for a segment or for sample points in the segment, the curvature of a segment].
Tao discloses in Figs 5A, 5B a road or path with 3 distinct areas of curvature (see 520, 530, 540) The sample points may be grouped into three sets of sample points, set 520, set 530, and set 540. The road 506, the sample points, the reference line 510, and/or other elements illustrated in FIG. 5B may be represented using a Cartesian coordinate system as illustrated by the X axis and Y-axis in FIG. 5B; the polynomial function generator 402 may generate a polynomial function that may represent reference line segment 511 and a polynomial function that may represent reference line segment 512 (e.g., the reference line segments 511 and 512 may be modeled using polynomial functions). The polynomial function generator 402 may generate one polynomial function for each reference line segment. For each of the reference line segments 511 and 512, polynomial function generator 402 may generate a polynomial function path generator 404 may determine a path for the ADV 505 based on the segments between the sample points. The path generator 404 may determine a cost (e.g., a weight) for each of the fifty segments. The cost may be based on various factors or parameters including, but not limited to, how far away the segment is from the reference line, how far away the sample points in the segment are from the reference line, the curvature of a segment, the curvature at a sample point, the curvature at a starting point and/or ending point of a segment, the curvature change rate for a segment, the curvature change rate at a sample point, the curvature change rate at a starting point and/or an endpoint of a segment, obstacles (e.g., moving obstacles, vehicles, pedestrians, obstructions, etc.) that may be located at a sample point, etc. [see figs 5A, 5B and p0075 – p0098].


determining a set of speeds for the path through the environment based on the speed constraint function [see p0019 - The ADV may determine whether a set of speeds of moving obstacles in an adjacent lane is below a threshold speed. If the set of speeds is lower than the threshold speed, the ADV may adjust the current speed of the ADV (e.g., may decrease the current speed of the ADV)];


controlling the autonomous driving vehicle based on the path and the set of speeds [see Fig 1 and at least p0042 – 43 - Based on a decision for each of the objects perceived, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle), using a reference line provided by routing module 307 as a basis. on the planning and control data, control module 306 controls and drives the autonomous vehicle, by sending proper commands or signals to vehicle control system 111, according to a route or path defined by the planning and control data].
Tao does not specifically disclose wherein the speed constraint function comprises a continuous function.
However, Suzuki discloses a target vehicle speed generating device that generates a target vehicle speed for controlling the driving of a vehicle, and a driving control device that controls the autonomous driving of a vehicle.
In FIG. 3, the pathway update points of sections L1 and L2 are respectively indicated as pathway update points C1 and C2. In the present embodiment, when a host vehicle passes a pathway update point of a section using a navigation system 24, or the like, the target pathway generating ECU 12 calculates the target pathway from the pathway update point to the endpoint of the following section, and updates the target pathway. In FIG. 3, for example, when the host vehicle passes the pathway update point C1 of section L1, the target pathway generating ECU 12 calculates target pathways from the pathway update point C1 to the endpoint E1 of section L1, and from the endpoint E1 of section L1 (origin point of section L2) to the endpoint E2 of section L2, and updates the target pathway that is currently being used with the newly calculated target pathway;  the target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by ending acceleration or deceleration at time t2 (second timing), which precedes time t1 (first timing) corresponding to the sudden change point P, upon determining that a sudden change point P is present by the sudden change point determination unit 30. By eliminating the sudden change point P and ending acceleration or deceleration at time t2, which is an earlier timing than time t1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, or, from deceleration driving to acceleration driving, without imparting discomfort to the user.
Furthermore, in the present embodiment, the sudden change point determination unit 30 determines whether or not there is a sudden change point P that changes from acceleration driving to deceleration driving in the target vehicle speed. The target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by starting deceleration driving after driving for a predetermined period at vehicle speed V2 (second vehicle speed), which is lower than vehicle speed V1 (first vehicle speed), corresponding to the sudden change point P. By eliminating the sudden change point P and driving for a period of time at vehicle speed V2, which is lower than vehicle speed V1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, without imparting discomfort to the user.

Therefore, it would have been obvious to modify Tao, to include wherein the speed constraint function comprises a continuous function, as suggested and taught by Suzuki, providing a smoother ride and more efficient drive of the vehicle. 
	



Claim 12, Tao as modified discloses the non-transitory machine-readable medium of claim 11, wherein obtaining the speed constraint function comprises: discretizing one or more of the set of speed limits associated with the environment, the  [see fig 4B, p0036, p0055 – 56- planning module 305 includes, but is not limited to, a segmenter 401, a polynomial function generator 402, a sample point generator 403, a path generator 404, a reference line generator 405, and a speed component 406. The segmenter 401, the polynomial function generator 402, the sample point generator 403, the path generator 404, the reference line generator 405, and the speed component 406 may be implemented in software, hardware, or a combination thereof. Reference line generator 405 is configured to generate a reference line for the ADV. Segmenter 401 is configured to segment the reference line into a number of reference line segments. The reference line may be divided into reference line segments to generate discrete segments or portions of the reference line; the speed component 406 may determine the speed for the path (determined by the path generator 404) or for one or more portions of the path. For example, the path may include multiple portions or segments. The speed component 406 may determine a speed for the ADV for each portion/segment of the path. The perception can include the lane configuration (e.g., straight or curve lanes)].


Claim 13, Tao as modified discloses the non-transitory machine-readable medium of claim 12, wherein determining the speed constraint function further comprises:
 [see at least p0042 - planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle), using a reference line provided by routing module 307 as a basis. That is, for a given object, decision module 304 decides what to do with the object, while planning module 305 determines how to do it. For example, for a given object, decision module 304 may decide to pass the object, while planning module 305 may determine whether to pass on the left side or right side of the object. Planning and control data is generated by planning module 305 including information describing how vehicle 300 would move in a next moving cycle (e.g., next route/path segment). For example, the planning and control data may instruct vehicle 300 to move 10 meters at a speed of 30 mile per hour (mph), then change to a right lane at the speed of 25 mph].


Claim 14, Tao as modified discloses the non-transitory machine-readable medium of claim 13, but does not specifically disclose wherein determining the speed constraint function further comprises: forming a set of segments between the set of speeds by connecting each speed in the set of speeds with a next speed in the set of speeds.
However, Suzuki discloses a target vehicle speed generating device that generates a target vehicle speed for controlling the driving of a vehicle, and a driving control device that controls the autonomous driving of a vehicle.
By eliminating the sudden change point P and ending acceleration or deceleration at time t2, which is an earlier timing than time t1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, or, from deceleration driving to acceleration driving, without imparting discomfort to the user.
Furthermore, in the present embodiment, the sudden change point determination unit 30 determines whether or not there is a sudden change point P that changes from acceleration driving to deceleration driving in the target vehicle speed. The target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by starting deceleration driving after driving for a predetermined period at vehicle speed V2 (second vehicle speed), which is lower than vehicle speed V1 (first vehicle speed), corresponding to the sudden change point P. By eliminating the sudden change point P and driving for a period of time at vehicle speed V2, which is lower than vehicle speed V1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, without imparting discomfort to the user.

Therefore, it would have been obvious to modify Tao, to include forming a set of segments between the set of speeds by connecting each speed in the set of speeds with a next speed in the set of speeds, as suggested and taught by Suzuki, providing a smoother ride and more efficient drive of the vehicle. 
	





 





Claim 15, Tao as modified discloses the non-transitory machine-readable medium of claim 14, wherein determining the speed constraint function further comprises:  determine set of polynomial functions to represent the set of segments, wherein each polynomial function in the set of polynomial functions represents a respective segment in the set of segments.
However, Tao does disclose that the polynomial function generator 402 may connect the multiple sets of sample points to each other. For example, the polynomial function generator 402 may generate one or more segments (e.g., connections) between each sample point in a set of sample points and each sample in the next adjacent set of sample point. The polynomial function generator 402 may also generate, calculate, determine, etc., one or more polynomials that may be used to represent the segments between the sample points. For example, the polynomial function generator 402 may generate, determine, calculate, etc., a polynomial function for each segment between two sample points. The polynomial functions that represent the segments may also be generated, determined, calculated based on various boundaries or constraints [see figs 5B, p0056, p0057, 0076].
Tao does not specifically disclose the use of this function for speed constraint, however Suzuki teaches the pathway update points of sections L1 and L2 are respectively indicated as pathway update points C1 and C2. In the present embodiment, when a host vehicle passes a pathway update point of a section using a navigation system 24, or the like, the target pathway generating ECU 12 calculates the target pathway from the pathway update point to the endpoint of the following section, and updates the target pathway. In FIG. 3, for example, when the host vehicle passes the pathway update point C1 of section L1, the target pathway generating ECU 12 calculates target pathways from the pathway update point C1 to the endpoint E1 of section L1, and from the endpoint E1 of section L1 (origin point of section L2) to the endpoint E2 of section L2, and updates the target pathway that is currently being used with the newly calculated target pathway;  the target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by ending acceleration or deceleration at time t2 (second timing), which precedes time t1 (first timing) corresponding to the sudden change point P, upon determining that a sudden change point P is present by the sudden change point determination unit 30.
Therefore, it would have been obvious to modify Tao as modified, to include wherein determining the speed constraint function further comprises: determine set of polynomial functions to represent the set of segments, wherein each polynomial function in the set of polynomial functions represents a respective segment in the set of segments, because a person skilled in the art could simply apply the teaching of polynomial function generator may also generate, calculate, determine, etc., one or more polynomials that may be used to represent the segments between the sample points with determining a continuous speed constraint by applying speed to the model as opposed to distance, providing a smoother ride and more efficient drive of the vehicle. 





Claim 16, Tao as modified discloses the non-transitory machine-readable medium of claim 15, wherein the set of polynomial functions comprises a set of quintic polynomial functions [see p0085, 0087 – 0089, 0090 – 007 - Each piecewise spiral path is decided by seven parameters: starting direction (.theta.0), starting curvature (d.theta.0), starting curvature derivative (d2.theta.0), ending direction (.theta.1), ending curvature (d.theta.1), ending curvature derivative (d2.theta.1) and the curve length between the starting and ending points (.DELTA.s). In one embodiment, the polynomial function may be a quintic polynomial function. A quintic polynomial function may be defined by equation (1). In another embodiment, the polynomial function may be a cubic polynomial. A cubic polynomial may be defined by equation (8) as follows: .theta..sub.i(s)=a*s.sup.3+b*s.sup.2+c*s+f (8) and the cubic polynomial may satisfy the same conditions (indicated above with respect to the quintic polynomial function) illustrated by equations (2) through (7)].


Claim 17, Tao as modified discloses the non-transitory machine-readable medium of claim 15, wherein determining the speed constraint function further comprises: combining set of polynomial functions to generate the speed constraint function. [see at least p0096 - 0097, fig 5A the distance between the sets 520, 530, and 540 may be based on the speed of the ADV 505. For example, the sample point generator 403 determine the distance between the sets 520, 530, and 540 based on the following equation:  distance=(ADV_speed*speed_coefficient)+min_dist (14) where ADV_ speed is the speed of the ADV 505, where speedcoefficient is a weight for the speed of the ADV 505, and where min_dist is a minimum distance between the sets 520, 530, and 540. The speed_coefficient and the min_dist may be configurable by a user and may allow the user to adjust the desired distance between the sets 520, 530, and 540 (e.g., set of sample points).  In one embodiment, the polynomial function generator 402 may generate segments that connect the sample points of one set of sample points, to the sample points of an adjacent set of sample points, as discussed above. As illustrated by the lines between the sample points 507 in sets 520 and 530, the polynomial function generator 402 may generate segments that connect each sample point in set 520 to each sample point in set 530. For example, the polynomial function generator 402 may generate twenty-five segments that connect the five sample points 507 in set 520, to the five sample points 507 in set 530]. 

Claim 20, Tao discloses a data processing system, comprising:
a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including [see 0028 - some or all of the functions of autonomous vehicle 101 may be controlled or managed by perception and planning system 110, especially when operating in an autonomous driving mode. Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system, planning and routing programs) to receive information from sensor system 115, control system 111, wireless communication system 112, and/or user interface system 113, process the received information, plan a route or path from a starting point to a destination point, and then drive vehicle 101 based on the planning and control information]:

determining a first reference line representing a path through an environment for an autonomous driving vehicle [see p0041 - the map/route information 311 may be generated by the perception module 302, module 307 may generate a reference line in a form of a topographic map for each of the routes it determines from the starting location to reach the destination location];
[see –p0054 - p0060 - Referring to FIG. 4B, planning module 305 includes, a segmenter401, a polynomial function generator 402, a sample point generator 403, a path generator 404, a reference line generator 405, and a speed component 406 (same as speed constraint); the speed component 406 may determine the speed for the path (determined by the path generator 404) or for one or more portions of the path. For example, the path may include multiple portions or segments; the speed component 406 may identify a set of speeds (between the maximum and minimum speed) based on various other factors such as road conditions (e.g., wet roads, slipper roads, etc.), traffic conditions (e.g., the speed of obstacles or vehicles that are around the ADV), traffic rules (e.g., the speed limit), user preferences (e.g., speeds preferred by the user), etc.]


[see p0019 - The ADV may determine whether a set of speeds of moving obstacles in an adjacent lane is below a threshold speed. If the set of speeds is lower than the threshold speed, the ADV may adjust the current speed of the ADV (e.g., may decrease the current speed of the ADV)];


controlling the autonomous driving vehicle based on the path and the set of speeds [see Fig 1 and at least p0042 – 43 - Based on a decision for each of the objects perceived, planning module 305 plans a path or route for the autonomous vehicle, as well as driving parameters (e.g., distance, speed, and/or turning angle), using a reference line provided by routing module 307 as a basis. on the planning and control data, control module 306 controls and drives the autonomous vehicle, by sending proper commands or signals to vehicle control system 111, according to a route or path defined by the planning and control data].
Tao does not specifically disclose wherein the speed constraint function comprises a continuous function.
However, Suzuki discloses a target vehicle speed generating device that generates a target vehicle speed for controlling the driving of a vehicle, and a driving control device that controls the autonomous driving of a vehicle.
In FIG. 3, the pathway update points of sections L1 and L2 are respectively indicated as pathway update points C1 and C2. In the present embodiment, when a host vehicle passes a pathway update point of a section using a navigation system 24, or the By eliminating the sudden change point P and ending acceleration or deceleration at time t2, which is an earlier timing than time t1, in this manner, it is possible to smoothly transition from acceleration driving to deceleration driving, or, from deceleration driving to acceleration driving, without imparting discomfort to the user.
Furthermore, in the present embodiment, the sudden change point determination unit 30 determines whether or not there is a sudden change point P that changes from acceleration driving to deceleration driving in the target vehicle speed. The target pathway calculation unit 32 corrects the target vehicle speed so as to eliminate the sudden change point P, by starting deceleration driving after driving for a predetermined period at vehicle speed V2 (second vehicle speed), which is lower than vehicle speed V1 (first vehicle speed), corresponding to the sudden change point P. By eliminating the sudden change 

Therefore, it would have been obvious to modify Tao, to include wherein the speed constraint function comprises a continuous function, as suggested and taught by Suzuki, providing a smoother ride and more efficient drive of the vehicle. 
	



Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2020/0031340) in view of Suzuki (US 20170349178) and Kalabic (US 20180284782). 

Claim 8, Tao as modified discloses the method of claim 1, wherein: however, it does not specifically disclose the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment are represented using a set of functions; and at least one of the set of functions comprises a discontinuous function.
	However, Kalabic discloses path planning of motion of the vehicles, and more particularly to path planning systems and methods for automatically controlling a motion of a vehicle between different states.
Such a parameter of the optimization causes the resulting path 140 to include a sequential composition of line segments and tangential circular arcs having discontinuous-curvature joint points. However, different optimization parameters can result in a continuous-curvature path. Specifically, some embodiments determine a path connecting two states 110 and 120 by minimizing a curvature 150 of that path. Discontinuity of the path curvature increases its curvature, e.g., at the discontinuous-curvature junction points, the value of the curvature is infinite. To that end, the path 160 with minimum-curvature, if it exists, is guaranteed to be continuous [see p0043].
	Therefore, it would have been obvious to modify Tao, to include the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment are represented using a set of functions; and at least one of the set of functions comprises a discontinuous function, as suggested and taught by Kalabic, providing  a path planning system and method to construct a continuous-curvature path connecting an initial state to a target state of a vehicle.

Claim 9, Tao as modified discloses the method of claim 1, wherein: however, it does not specifically disclose the method of claim 1, wherein: the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment are represented using a set of functions; and at least one of the set of functions is not differentiable.

However, Kalabic discloses path planning of motion of the vehicles, and more particularly to path planning systems and methods for automatically controlling a motion of a vehicle between different states.
	Further Kalabic discloses some embodiments are based on realization that Reeds-Shepp's (RS) path is discontinuous in curvature due to its optimization parameter 130 minimizing the length of the path connecting an initial state 110 with a target state 120 of a vehicle. Such a parameter of the optimization causes the resulting path 140 to include a sequential composition of line segments and tangential circular arcs having discontinuous-curvature joint points. However, different optimization parameters can result in a continuous-curvature path. Specifically, some embodiments determine a path connecting two states 110 and 120 by minimizing a curvature 150 of that path. Discontinuity of the path curvature increases its curvature, e.g., at the discontinuous-curvature junction points, the value of the curvature is infinite. To that end, the path 160 with minimum-curvature, if it exists, is guaranteed to be continuous [see p0043].
	Therefore, it would have been obvious to modify Tao as modified, to include the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment are represented using a set of functions; and at least one of the set of functions comprises a discontinuous function, as suggested and taught by Kalabic, providing  a path planning system and method to construct a continuous-curvature path connecting an initial state to a target state of a vehicle.

	
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tao (US 2020/0031340) in view of Suzuki (US 20170349178) and Kalabic (US 20180284782). 

Claim 18, Tao as modified discloses the non-transitory machine-readable medium of claim 11, but it does not specifically disclose wherein: the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment are represented using a set of functions; and at least one of the set of functions comprises a discontinuous function.

However, Kalabic discloses path planning of motion of the vehicles, and more particularly to path planning systems and methods for automatically controlling a motion of a vehicle between different states.
Further Kalabic discloses some embodiments are based on realization that Reeds-Shepp's (RS) path is discontinuous in curvature due to its optimization parameter 130 minimizing the length of the path connecting an initial state 110 with a target state 120 of a vehicle. Such a parameter of the optimization causes the resulting path 140 to include a sequential composition of line segments and tangential circular arcs having discontinuous-curvature joint points. However, different optimization parameters can result in a continuous-curvature path. Specifically, some embodiments determine a path connecting two states 110 and 120 by minimizing a curvature 150 of that path. Discontinuity of the path curvature increases its curvature, e.g., at the discontinuous-curvature junction points, the value of the To that end, the path 160 with minimum-curvature, if it exists, is guaranteed to be continuous [see p0043].
Therefore, it would have been obvious to modify Tao, to include the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment are represented using a set of functions; and at least one of the set of functions comprises a discontinuous function, as suggested and taught by Kalabic, providing  a path planning system and method to construct a continuous-curvature path connecting an initial state to a target state of a vehicle.

Claim 19, Tao as modified discloses the non-transitory machine-readable medium of claim 11, but it does not specifically disclose wherein: the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment are represented using a set of functions; and at least one of the set of functions is not differentiable.
The Examiner notes that the term “not differentiable” is a mathematical term which also means not continuous or discontinuous, which leaves claim 19 the same as Claim 18 above. 
However, Kalabic discloses path planning of motion of the vehicles, and more particularly to path planning systems and methods for automatically controlling a motion of a vehicle between different states.
	Further Kalabic discloses some embodiments are based on realization that Reeds-Shepp's (RS) path is discontinuous in curvature due to its optimization parameter 130 minimizing the length of the path connecting an initial state 110 with a target state 120 of a vehicle. Such a parameter of the optimization causes the resulting path 140 to include a sequential composition of line segments and tangential circular arcs having discontinuous-curvature joint points. However, different optimization parameters can result in a continuous-curvature path. Specifically, some embodiments determine a path connecting two states 110 and 120 by minimizing a curvature 150 of that path. Discontinuity of the path curvature increases its curvature, e.g., at the discontinuous-curvature junction points, the value of the curvature is infinite. To that end, the path 160 with minimum-curvature, if it exists, is guaranteed to be continuous [see p0043].
	Therefore, it would have been obvious to modify Tao as modified, to include the set of speed limits associated with the environment, the set of curvatures of the path, and the set of obstacles in the environment are represented using a set of functions; and at least one of the set of functions comprises a discontinuous function, as suggested and taught by Kalabic, providing  a path planning system and method to construct a continuous-curvature path connecting an initial state to a target state of a vehicle.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Renee M. LaRose/
Examiner, Art Unit 3666

	
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666